Citation Nr: 1028050	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  04-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed 
as a residual of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1970 to October 
1972. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
the September 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied the Veteran's claim for service 
connection for diabetes mellitus.  

In his March 2004 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Decision Review Officer (DRO) at the 
RO, and a hearing before a Veterans Law Judge at the RO (Travel 
Board hearing).  A DRO hearing was scheduled for April 2005; 
however, the Veteran withdrew his hearing request in April 2005.  
Then, in May 2006, through his representative, the Veteran 
reiterated his request for a Travel Board hearing from a Veterans 
Law Judge.  Such a hearing was scheduled for October 2006, and 
the Veteran was so notified in September 2006.  However, he 
failed to report at his scheduled time and thus far has not 
offered an explanation for his absence.  Accordingly, the Board 
will adjudicate the Veteran's appeal as if the hearing request 
had been withdrawn.  38 C.F.R. § 20.704(d) (2009).

In June 2007, the Board remanded the case to the RO for further 
evidentiary development.  The case has returned to the Board and 
is again ready for appellate review.


FINDINGS OF FACT

1.  The Veteran did not serve in or visit the Republic of Vietnam 
during, or as a result of, his military service.

2.  The Veteran was not exposed to Agent Orange or any other 
herbicide agent during his military service.

3.  There is no competent evidence of diabetes mellitus in 
service or within one year after the Veteran's separation from 
service, and there is no competent evidence of a nexus between 
the Veteran's current diabetes mellitus and his period of active 
service, to include his alleged exposure to herbicides.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in June 2002.  
That letter effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim for diabetes mellitus, including as due 
to exposure to herbicides; (2) informing him about the 
information and evidence the VA would seek to provide; and (3) 
informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Furthermore, the May and September 2006 letters from the AOJ 
advised the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(Dingess).  Thus, the Veteran has received all required notice in 
this case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice prior 
to initially adjudicating his claim in September 2002, the 
preferred sequence.  But in Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) clarified that in these 
situations the VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, the VA need only ensure that 
the Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he is 
still provided proper due process.  Id. at 120.  In other words, 
he must be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the VA cured the timing notice after sending additional 
Dingess notice letters by readjudicating the case by way of the 
April 2010 SSOC.  In essence, the timing defect in the provision 
of notice has been rectified by the latter readjudication.  
Regardless, since service connection for diabetes mellitus is 
being denied, no disability rating or effective date will be 
assigned on this basis, so not providing additional notice 
concerning these downstream elements of the claim is moot and, 
therefore, at most harmless error.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Finally, the Board notes that subsequent 
to his May and September 2006 Dingess notice, the Veteran has not 
submitted any further evidence regarding his claim, including to 
indicate that some deficiency in his notice has prejudiced his 
ability to participate in the adjudication of his claim.  
Therefore, since the VA cured the timing error and because the 
Veteran did not challenge the sufficiency of the notice, the 
Board finds that the VA complied with its duty to notify.  As 
such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), service personnel records (SPRs), unit records, VA 
treatment records, and private medical evidence as identified by 
the Veteran.  The Veteran has submitted personal statements.  The 
Veteran has not provided authorization for the VA to obtain any 
additional private medical records, nor has he indicated that 
such records exist.  Therefore, the Board concludes that the duty 
to assist the Veteran in gathering information to advance his 
claim has been met.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's service 
connection claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McLendon are not met in 
this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 
(2006), in a disability compensation (service connection) claim, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The Veteran has been diagnosed 
with diabetes mellitus.  However, there is no evidence of any 
event, injury, disease during service, or of the manifestation of 
diabetes mellitus within any presumptive period, such that a VA 
medical examination is required.  In fact, the first evidence of 
a diagnosis of diabetes mellitus is from September 2000, 
substantially after his active service.  Furthermore, despite 
extensive development, there is no evidence that the Veteran 
served in Vietnam or was ever exposed to any herbicide agents, 
and therefore the Veteran is not entitled to service connection 
for diabetes mellitus under the herbicide provisions of 38 C.F.R. 
§§ 3.309(e), 3.313, as related below.  Nor is there any competent 
or credible evidence that the Veteran's diabetes mellitus is 
associated with his service or with a service-connected 
disability.  As such, there is no evidence of the second or third 
elements of the test related in McLendon, and thus, the VA is 
under no obligation to provide the Veteran with a VA medical 
examination.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Compliance with June 2007 Board Remand

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  However, the Court has 
clarified that only substantial compliance, and not strict 
compliance, with the terms of an opinion request are required.  
D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the Board's 
remand order).  The Board finds that in the present case, based 
on the following analysis, there was substantial compliance with 
the Board's June 2007 remand.  

At the time of the prior remand, the Board noted that several 
errors had been made in the AOJ's prior attempts to corroborate 
the Veteran's account of service in Vietnam.  First, the Veteran 
had pointed out that his Social Security number was incorrect on 
his SPRs, and that this may have prevented the VA from finding 
records which would show his service in Vietnam.  See the 
Veteran's October 2002, January 2003 statements.  The Board also 
noted that the AOJ had requested that the Naval Historical Center 
search for records from the USS Kitty Hawk regarding the 
Veteran's service in the 3rd Marine Battalion of the 3rd Marine 
Division; however, the Veteran had actually claimed that he had 
served with the 3rd Medical Battalion of the 3rd Marine 
Division.  Third, the Naval Historical Center had incorrectly 
identified the hull number of the USS Kitty Hawk as DD 787, when 
the hull number was actually CV 63.  In addition, the AOJ had 
only searched for records from May to June 1971; however, the 
Veteran had indicated in various statements that his service in 
Vietnam occurred in a period dating from May to October 1971.  
See the Veteran's statements of October 2002 and January 2003.  
Finally, the Board noted that the Veteran's SPRs showed that he 
had served with the 2nd Marine Division during the May-September 
1971 period (in contrast with the Veteran's statements that he 
had served with the 3rd Marine Division), necessitating a search 
for these relevant records as well.  In light of these issues, 
the Board remanded this claim in order for the AOJ to engage in a 
comprehensive search for records which might confirm the 
Veteran's alleged service in Vietnam.   

First, the Board requested that the AOJ contact the Marine Corps 
Historical Center (MCHC) at the Marines Corps University 
Archives.  The AOJ was to ask if any of the units to which the 
Veteran was assigned for the periods from May 1971 to October 
1972 were deployed ashore into Vietnam.  The MCHC was to supply 
the VA with any other useful information such as unit histories, 
diaries, operational reports or other military records that might 
support the appellant's claim.  Second, if the MCHC was unable to 
provide the necessary information, the AOJ was to request 
relevant records from the National Personnel Records Center 
(NPRC) including records of the Marine Corps assisting in 
casualty evacuation of the 1st Army, 4th Regiment for the 
timeframe of May 1971 to October 1972.  The request was to note 
that the appellant had served in the Marine Corps.  Finally, 
another request was to be made of the National Archives for the 
USS Kitty Hawk (CV 63) for ship's histories, deck logs, 
manifests, and any other information pertaining to the appellant 
in battalion deployments of the 3rd Marine Division and of the 
2nd Marine Division during the timeframe of May 1971 through 
October 1972.  The Board noted that the specific units with which 
the Veteran served were to be listed in any request (as provided 
in his SPRs), as well as his incorrect and corrected Social 
Security numbers.  The AOJ was to ask for any records of combat 
pay, medals or any other awards relevant to service in Vietnam.  
After the AOJ had provided sufficient attempts to obtain the 
relevant records, the AOJ was to readjudicate the Veteran's 
claim.  

As such, the AOJ first requested the relevant records from the 
MCHC in July 2007.  The MCHC responded in a letter received by 
the AOJ in August 2007, which stated that the relevant records 
were in the process of being transferred to the National 
Archives, but relevant unit diaries were available at the 
Personnel Management Support Branch (MMSB).  The AOJ followed up 
with a request for records from the MMSB, and in June 2009 
received SPRs for the Veteran dating from May 1971 to October 
1972.  

Both the Naval Historical Center in April 2005 and the MCHC in 
August 2007 indicated that records from the USS Kitty Hawk and 
appropriate unit records would be located at the National 
Archives.  The AOJ followed up with requests for relevant records 
from the National Archives in February 2008, August and October 
2009, as well as in February and March 2010.  All of these 
requests included the information required by the June 2007 Board 
remand.  The AOJ received responses from the National Archives in 
March 2008, September 2009, as well as March and April 2010.  
These responses included both reports on searches through the 
relevant archives (including reviews of records from both the 
Veteran's assigned units and the USS Kitty Hawk) and copies of 
relevant unit histories.  As is clear from the above, the AOJ has 
gone to considerable effort to corroborate the Veteran's account 
of service in Vietnam, including multiple requests from the 
National Archives, as the appropriate records custodian, for 
comprehensive records review relating to the Veteran's claim.  

However, the Board notes that the AOJ also requested records from 
the NPRC in December 2009, in accordance with the Board's remand 
directive.  The AOJ received a response from the NPRC in January 
2009, which indicated that the NPRC was no longer accepting 
direct requests from VA ROs.  The AOJ did not follow up on the 
NPRC response with a further request.  As such, the Board 
concludes that the AOJ has received a negative response to the 
request as mandated by the Board for more relevant documents from 
the NPRC.  Nevertheless, even if a further request were possible, 
the Board notes that the AOJ has obtained what appear to be 
complete STRs and SPRs from the Veteran.  Most importantly, these 
records include the Veteran's "record of service" which 
indicates his assigned units for his entire service.  The NPRC 
also notified the AOJ that it had provided all of the Veteran's 
SPRs in October 2004.  

Furthermore, the AOJ has not searched for records relevant to 
assistance provided by the Marines to the 1st Army, 4th Regiment.  
However, as related below, the records obtained do not show any 
service aboard the USS Kitty Hawk, that the USS Kitty Hawk has no 
records of the activities indicated by the Veteran.  Further, the 
records indicate that the Veteran was not assigned to the units 
he has alleged at the times he has indicated, and that the 
Veteran has not received the Vietnam Service Ribbon as alleged.  
As such, it is reasonable to conclude that a further search for 
US Army records in this regard is unnecessary and redundant.  

As noted earlier, the Court in D'Aries made clear that 
substantial compliance, not strict compliance with a Board remand 
is required.  As such, the AOJ has obtained the Veteran's 
complete STRs and SPRs from the NPRC, extensive records of the 
Veteran's service from the MMSB, as well as unit relevant unit 
histories, and reviews of the logs of the USS Kitty Hawk from the 
National Archives.  As related below, none of these records serve 
to corroborate the Veteran's claims regarding his service in 
Vietnam; in fact, the records obtained indicate that he was not 
in Vietnam at the times alleged, or with the units alleged.  Most 
importantly, the AOJ requests have provided the relevant records 
custodians with corrected information regarding the Veteran's 
dates, units of service, Social Security numbers, and the correct 
hull number for the USS Kitty Hawk, which more than compensates 
for any error in the initial records search.  In doing so, the 
AOJ has addressed the rationale for the June 2007 Board remand.  
Therefore, given the tremendous efforts to corroborate the 
Veteran's claim of service in Vietnam the Board concludes that 
the AOJ has provided substantial compliance with the Board's June 
2007 remand directives in accordance with the governing law as 
related by the Court.  



Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
diabetes mellitus).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 percent 
or more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Diabetes mellitus is one of the 
diseases associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  To 
warrant service connection on this basis, diabetes mellitus may 
manifest at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975.  See 
38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  On May 8, 2008, the 
Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 
1168, 1187-1190 (Fed. Cir. 2008), where it confirmed the VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  A Veteran who never went ashore from ship on which 
he served in Vietnamese coastal waters was not entitled to 
presumptive service connection due to alleged Agent Orange / 
herbicide exposure.  Haas, 525 F.3d at 1193-1194.  In addition, 
the Federal Circuit held that "service in Vietnam" will not be 
presumed based upon the Veteran's receipt of a Vietnam Service 
medal (VSM).  Id.; see also VAOPGCPREC 7-93 (holding that service 
in Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude missions 
in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of the 
Republic of Vietnam is not qualifying service in Vietnam).

In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or other 
sources in order for the presumption of service connection for a 
herbicide-related diseased under 38 C.F.R. § 3.309(e) to be 
applicable.  Exposure to herbicides is not presumed in such 
instances.  However, once exposure to herbicides has been 
established by the evidence of record, the presumption of service 
connection found in 38 C.F.R. § 3.309(e) for herbicide-related 
diseases is applicable.

Service connection on a direct basis requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It also 
includes statements contained in authoritative writings, such as 
medical and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The VA is to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to 
lay evidence, the Federal Circuit Court recently held that lay 
evidence, when competent, can establish a nexus between the 
Veteran's disability and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit stated in Davidson that it 
has previously and explicitly rejected the view that competent 
medical evidence is always required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. 
§§ 1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377 (footnote omitted).  For example, a layperson 
would be competent to identify a "simple" condition like a 
broken leg, but would not be competent to identify a form of 
cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Diabetes Mellitus

The Veteran contends that he currently experiences diabetes 
mellitus as a result of exposure to a herbicide agent during his 
military service, and in particular while stationed in Vietnam.  
See the Veteran's April 2002 claim and October 2002 notice of 
disagreement (NOD).  

The first requirement for any service-connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Concerning this, a VA medical 
treatment record from April 2004 indicates that treatment for 
diabetes mellitus began in September 2000.  Furthermore, VA 
medical treatment records from May 1997 to August 2002 and 
private treatment records from the North Broward Medical Center, 
reveal ongoing treatment for diabetes mellitus after September 
2000.  Therefore, the evidence of record demonstrates that the 
Veteran currently experiences diabetes mellitus.  

In this vein, the Board acknowledges that diabetes mellitus is a 
disease associated with herbicide exposure for purposes of the 
presumption.  38 C.F.R. § 3.309(e).  Herbicide exposure is 
conceded for Veterans who served in Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
Consequently, the determinative issue is whether the Veteran's 
diabetes is attributable to the Veteran's military service, 
including to any presumed exposure to a herbicide agent during 
service in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."); see, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

The Veteran has stated that, at some point in 1971, he was 
stationed at Camp Lejeune, North Carolina, but was then assigned 
to the USS Kitty Hawk.  He indicated that during his service on 
the USS Kitty Hawk his unit was sent to pick up injured and dead 
soldiers to be transported back to the ship.  This duty lasted 
for about 30 days prior to returning to cruise in the 
Mediterranean for about 4-5 months; then, they were sent to 
Okinawa, Japan.  See the Veteran's October 2002 NOD.  Later that 
month, the Veteran provided another statement indicating that the 
thirty day mission to Vietnam occurred in August 1971.  
Furthermore, in January 2003 he stated that he was awarded the 
Vietnam Service Medal before discharge.  He also indicated that 
he was assigned to the "HqSvCo, 3dMedBn, 3rdMarDiv, FMF" during 
his assignment to Vietnam.  In another statement that same month, 
he stated that the service in Vietnam occurred around August or 
October 1971, and his unit was assisting the "4th Regiment, 1st 
Army," when picking up injured and dead soldiers.  Finally, in 
his March 2004 substantive appeal (VA Form 9), he indicated that 
in May or June 1971 the USS Kitty Hawk, while on patrol in the 
Mediterranean, was ordered to Vietnam to "collect and bag bodies 
of U.S. Army soldiers killed in action in Vietnam."  He was sent 
on these details approximately "3 or 4 times," for about a day 
on shore each time.  

To summarize his statements, the Veteran has indicated that at 
some point from May to October in 1971, he was aboard the USS 
Kitty Hawk in the Mediterranean.  They were sent to Vietnam, and, 
over a one month period, his unit was sent on shore to collect 
wounded and dead U.S. soldiers and assist the "4th Regiment of 
the U.S. Army."  The Veteran is clearly competent to provide 
evidence of service in Vietnam.  Layno, 6 Vet. App. at 469; see 
also 38 C.F.R. § 3.159(a)(2).  The Board notes that these 
statements have not been entirely consistent regarding the dates 
of this service, and that the Veteran has not provided ANY 
corroborating evidence of his account, such as a "buddy" 
statement from a fellow service member who might serve to 
corroborate his accounts.  See Caluza v. Brown, 7 Vet. App. 498, 
511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)) 
(Caluza) (holding that the credibility of a witness can be 
impeached by showing inconsistent statements); see also, Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that if a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence).

Furthermore, as previously noted, the AOJ has made numerous 
attempts to obtain any records which might serve to corroborate 
the Veteran's statements.  First, in June 2002, the AOJ asked the 
NPRC to confirm any service that the Veteran had in Vietnam.  In 
September 2002, the NPRC responded that there was no evidence to 
substantiate any service in Vietnam.  Then, in October 2004, the 
AOJ obtained the Veteran's complete SPRs, which also did not show 
any evidence service in Vietnam.  Finally, the AOJ obtained 
personnel records from the MMSB for the period from May 1971-
October 1972.  A review of these records reveals that none of the 
Veteran's SPRs show any evidence of the service described.  There 
is no evidence of duty on the USS Kitty Hawk, nor do these 
records show that the Veteran received any medals or awards 
related to service in Vietnam, nor is there evidence of combat or 
hazard pay or any special duty which might corroborate the 
Veteran's statements regarding service in Vietnam.  In 
particular, there is no evidence to support the Veteran's January 
2003 claim that he received the Vietnam Service Ribbon, directly 
contradicting his January 2003 statement.

The Veteran indicated that his duty assignment in Vietnam 
occurred around May to October 1971.  The Board notes that the 
Veteran's SPRs contain a "record of service," which provides 
the dates that he was assigned to specific units.  A review of 
this document shows that, after enlistment, the Veteran first 
served as a recruit in San Diego in November and December 1970.  
Then, in January 1971, his SPRs indicate that he was assigned to 
Camp Pendleton, California, until May 1971.  In May 1971, the 
Veteran was assigned to "ACo (Company), 1stBn (Battalion), 2d 
Mar., 2dMarDiv (Second Division), FMF."  The Veteran was then 
assigned to "DCo (Company)" within the same battalion and 
division structure in June 1971.  Then in the beginning of 
September 1971, the Veteran was assigned to "SU 1, H&S Co." or 
"Sub-Unit #1, BLT 1/2 CLNC."  Then, in the end of September 
1971, he was assigned to Camp Lejeune, North Carolina until 
January 1972.  As such, the Veteran's SPRs show his unit of 
assignment, but do not show his location for the period of May 
1971 to September 1971.  

These records show that the Veteran was not assigned to the 
"3dMedBn, 3dMarDiv" as alleged by the Veteran during 1971.  
Nevertheless, the AOJ requested that the National Archives find 
the records from the Veteran's units covering the period from May 
1971 to September 1971.  As the records show that the Veteran was 
assigned to various companies and subunits within the "1stBn, 
2dMar, 2dMarDiv, FMF" during this period, the AOJ requested 
relevant records from these units from the National Archives.  In 
March 2010, the National Archives responded with records from the 
1st Battalion, 2d Marines, 2d Marine Division, FMF covering the 
period from January to June 1971, and from July 1971 to March 
1972.  These records reveal that this unit was assigned to Camp 
Lejeune, North Carolina for the period from January 1971 to June 
1971.  During this period the unit conducted foot marches, was 
responsible for providing security in Washington, DC, and 
underwent training in several locations, indicated as being:  
Pisgah National Forest (North Carolina), Fort Sherman (Panama), 
the Canal Zone (Panama), and Vieques Island, Puerto Rico.  During 
the period from July 1971 to March 1972, the unit records reveal 
that these units were deployed to Vieques, Puerto Rico, and the 
Canal Zone in August 1971.  Then, in September 1971 the unit 
records show that they conducted exercises in Spain, Crete, and 
Turkey, with no evidence of any unit being assigned to or 
visiting Vietnam.  As such, these records directly contradict the 
Veteran's claim that during 1971 he had service in or near 
Vietnam.  

However, in consideration of the fact that the passage of time 
may have confused the Veteran's memory of the exact dates of 
service in Vietnam, the AOJ has obtained records relevant to the 
Veteran's service in 1972.  From September 1971 to January 1972, 
the Veteran's SPRs reveal that he was assigned to Camp Lejeune, 
North Carolina until January 1971.  Then, in October 1972, his 
SPRs show that the Veteran was again assigned to Camp Pendleton, 
California, until his discharge from active service in Kansas 
City, Missouri.  Therefore, from January 1971 until October 1972, 
the Veteran's SPRs again show his unit of assignment, but do not 
explicitly state where he served during this period.  

The Veteran's record of service shows that in February 1972, the 
Veteran was assigned to "CoE, 2dBn4thMar, 3dMarDiv" until July 
1972.  The National Archives provided records covering the period 
from January to December 1972.  These records show that the units 
under these commands were engaged in numerous training exercises 
at Okinawa, and do not show any evidence of units being assigned 
to the USS Kitty Hawk, or any other Naval vessel, for the 
purposes of evacuating either wounded or dead soldiers from 
Vietnam.  The Board notes that records supplied by the National 
Archived in March 2008 indicates that certain detachments from 
the 2d Battalion 4th Marines were sent onshore to Vietnam.  
However, the unit records show that this deployment occurred in 
September 1972, after the Veteran had been reassigned to a 
separate unit.  Furthermore, the records indicate that these 
units participated in a "feint" with other Army units.  
Therefore, the records of this event do not match the Veteran's 
description of his service in Vietnam.  As this event occurred 
after his transfer out of the relevant units, and does not match 
his description, this does not serve to corroborate his account 
of service in Vietnam.

Finally, during the last period where the Veteran's location is 
not stated in his SPRs he was assigned to "H&SCo, 3dMedBn, 
3dMarDiv (-) (Rein) FMF" in July 1972 until his return to Camp 
Pendleton in October 1972.  Records obtained from the National 
Archives in March 2010, show that these units were assigned to 
Okinawa, Japan, with the only evidence of any deployment away 
from Okinawa being a training exercise to Mt. Fuji, Japan.  
Therefore, a complete review of the unit records reveals provided 
to the VA by the National Archives fails to find any evidence 
that any unit that the Veteran was assigned to served in Vietnam.

Finally, despite the fact that there was no evidence of service 
in Vietnam in his SPRs, or in the relevant unit histories, the 
AOJ also requested that the National Archives review records from 
the USS Kitty Hawk.  The National Archives responded in March 
2010 that" "the deck logs of the USS Kitty Hawk [do] not 
provide any mention of Mr. [redacted] unit."  Then, in April 
2010, after another review of the records, the National Archives 
indicated that records from the USS Kitty Hawk also did not show 
evidence of the 3rd Medical Battalion departing Okinawa for 
service on board the USS Kitty Hawk, nor was there mention of the 
ship off-loading "personnel onto land in Vietnam or transporting 
members of the 3rd Medical Battalion."  The National Archives 
indicated that "the Kitty Hawk... made several trips [to] the Gulf 
of Tonkin;" however, this was "to conduct fixed wing air 
operations."  As such, repeated and thorough reviews of records 
from the USS Kitty Hawk have not provided any evidence to 
corroborate the Veteran's claim of service in Vietnam.  

As noted earlier, the Veteran is competent to indicate service in 
Vietnam.  However, the substantial records which have been 
obtained contradict his statements.  Finally, the Veteran's 
credibility has been diminished by his inconsistent statements 
regarding his alleged service in Vietnam noted above.  See Caluza 
7 Vet. App. 498 at 511; see also Buchanan, 451 F. 3d at 1337.  
The Veteran's credibility is further diminished by his claim of 
receiving a Vietnam Service Ribbon, which is directly 
contradicted by the extensive records obtained.  Id.  As such, 
given the weight of the evidence against his claim, the Board 
concludes that the Veteran's statements that he served in Vietnam 
are not credible.  Therefore, the Board concludes that the 
Veteran did not serve in Vietnam during the presumptive period, 
and is not entitled to the presumption of exposure to a herbicide 
agent under 38 C.F.R. §§ 3.307(a)(6); 3.313(a).  

As the Board has determined that the Veteran did not serve in the 
Republic of Vietnam during the Vietnam era, actual exposure to 
herbicides must be verified through the appropriate service 
department or other sources in order for the presumption of 
service connection for a herbicide-related disease under 
38 C.F.R. § 3.309(e) to be applicable.  However, the Board finds 
absolutely no evidence to support a finding of actual exposure to 
herbicides in service.  The Veteran has not alleged any exposure 
to herbicides outside of his alleged service in Vietnam, nor do 
the Veteran's STRs or SPRs contain any evidence of herbicide 
exposure during his service.  Therefore, the Board concludes that 
the Veteran was not exposed to herbicide agents during his 
military service.  As such, the Board finds that the Veteran is 
therefore not entitled to service connection for diabetes 
mellitus on a presumptive basis as discussed in 38 C.F.R. 
§ 3.309(e).  

This does not, however, preclude the Veteran from establishing 
his entitlement to service connection for the claimed condition 
with proof of actual direct causation.  Combee, 34 F.3d at 1043-
44.  The Court has specifically held that the provisions set 
forth in Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Nevertheless, the Board finds that service connection for 
diabetes mellitus on a direct basis is not warranted.  There is 
no evidence of a connection between the Veteran's service and his 
current diabetes mellitus, nor has the Veteran provided competent 
or credible evidence of a direct connection between his service 
and his current diabetes mellitus.  See Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
present in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-
97.  The Veteran's STRs are negative for any complaint, 
treatment, or diagnosis of diabetes mellitus during service, or 
within one year of his service.  In fact, the first evidence of 
diabetes mellitus is from a VA medical treatment record which 
indicates that he was diagnosed with diabetes mellitus in 
September 2000, over twenty-five years after the Veteran's 
service.  As such, there is no basis in the record provided for 
granting the Veteran's service connection claim on the basis of 
continuity of symptomatology.  Additionally, since there is no 
objective indication of diabetes mellitus within one year after 
his service, the Veteran is not entitled to service connection by 
application of the presumptive provisions regarding chronic 
diseases.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for diabetes mellitus, on either a direct or 
presumptive basis with no reasonable doubt to resolve in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


